Case 0:20-cv-60719-WPD Document 74 Entered on FLSD Docket 03/26/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-60719-CIV-DIMITROULEAS

  ITAMAR MEDICAL, LTD.,

         Plaintiff,
  v.

  ECTOSENSE NV,

        Defendant.
  _____________________________________/

                  ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE

         THIS CAUSE came before the Court on Plaintiff’s Itamar Medical Ltd.’s Motion to Strike

  D.E. 70 (the “Motion”) [DE 72]. The Court has carefully considered the Motion and is otherwise

  fully advised in the premises.

         Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

         1.      The Motion [DE 72] is GRANTED.

         2.      The Clerk shall strike Docket Entry 70 from this case’s docket.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  26th day of March, 2021.




  Copies furnished to:
  All counsel of record
